ORDER
DONALD C. VAILLANCOURT of FORT LEE, who was admitted to the bar of this State in 1985, having pleaded guilty to *40mail fraud in violation of 18 U.S.C.A 1341 and 2, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), DONALD C. VAILLANCOURT is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of the Court; and it is further
ORDERED that DONALD C. VAILLANCOURT be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that DONALD C. VAILLANCOURT comply with Rule 1:20-20 dealing with suspended attorneys.